++DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 17/256,515, application filed on 12/28/2020, and Preliminary Amendment subsequently filed on 12/28/2020.  In the Preliminary amendment, Applicant has amended claims 1, 4, 6, and 8-9, and Applicant has cancelled claim 3.  Claims 1-2 and 4-9 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted on 12/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-2 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SUMNER et al. (US PG Pub No. 2017/0062993).

7.          With respect to claim 1, SUMNER teaches:
An adaptor device comprising a housing (see electrical adapter/plug having a housing, para 11; see Fig. 3 and 4-6 showing plug adapter), 
a female electrical connector (see female electrical connector as shown on one side of plug adapter 20 shown in Fig 3; see adapter 20, para 33), 
a male electrical connector adapted to couple to a female electrical connector of the same type as comprised in the adaptor device (see plug 16 for charging device and having male plug prongs 14 to be plugged into adapter 20, para 33-35; also see male plugs 38/40 which receive power from source and deliver power to plug for charging device, which is plugged into adapter, par 30-35, 40-44), 
where parts of the housing form a part of the female electrical connector and a part of the male electrical connector (see housing which shows male plug for charging device to be plugged into adapter, para 30-35, Figs 3 and 4-6), 
the device further comprising at least two leads in the housing from the male to the female connector such that the device can provide electricity to the female connector (see leads 38/40 for connecting adapter to main power, see female connector at other end of adapter, see mail leads/prongs for connecting charing plug into female leads of adapter, para 30-35, 40-44, Fig 3, 4-6), and thereby to a male connector of a second device coupled to the female connector (leads 38/40 for connecting adapter to main power, see female connector at other end of adapter, see mail leads/prongs for connecting charging plug into female leads of adapter, para 30-35, 40-44, Fig 3, 4-6),
the adapter device further comprising a switch that can switch off the electricity provided in the leads (see protective countermeasures like shutting down/switching off power if temperature of plug junction is too high, para 5, see switch built into adapter, para 43), 
the device further comprising a heat sensing device, said heat sensing device comprising an IR sensor arranged in a space in the housing (see IR/thermal sensor, para 11, 30-35), 
said housing having an aperture for allowing IR radiation from the male connector of the second device to reach the IR sensor in the space of the housing (see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5, cavity and sensor at/near Elements 24/26 of Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33), 
where the aperture is arranged in the female connector such that the aperture when a male connector of a second device is coupled to the female connector of the adaptor device, is in close proximity to said male connector (opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33), 
where the heat sensing device is arranged to cause the switch to switch off the current to the female connector when the detected temperature rises above a threshold temperature (switch for protecting charging plug and/or device, opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33), 
wherein the female connector has two receptacles for receiving pins of a male member and the IR sensor, or the aperture for the IR sensor, is arranged between the receptacles of the female connectors of the adaptor device (opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

8.          With respect to claim 2, SUMNER teaches:
where the female connector is arranged to receive the male connector from one direction and the IR sensor is arranged to detect heat from the same direction (detecting heat; opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

10.          With respect to claim 4, SUMNER teaches:
where the heat sensing device is powered by the leads (leads, detecting heat; opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

11.          With respect to claim 5, SUMNER teaches:
where the heat sensing device is powered by the leads irrespectively of the switch (leads, detecting heat; opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

12.          With respect to claim 6, SUMNER teaches:
where the IR sensor comprises a thermopile (sensor at/near Elements 24/26 of Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

13.          With respect to claim 7, SUMNER teaches:
where the leads of the thermopile is approximately parallel to the incoming radiation, and where the leads of the thermopile are embedded in a matrix (sensor at/near Elements 24/26 of Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

14.          With respect to claim 8, SUMNER teaches:
a. an adaptor device according to claim 1 (see rejection of claim 1 above), 
b. a charger comprising a male connector (connector, detecting heat; opening/cavity for thermal sensor at/near junction between male charging plug prong/leads and female opening to adapter; see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33), 
where the male connector and the transformer of the charger is provided in the same housing (see plug 16 for charging device and having male plug prongs 14 to be plugged into adapter 20, para 33-35; also see male plugs 38/40 which receive power from source and deliver power to plug for charging device, which is plugged into adapter, par 30-35, 40-44; see housing which shows male plug for charging device to be plugged into adapter, para 30-35, Figs 3 and 4-6), 
where the male connector of the charger is inserted into the female connector of the adaptor device such that the housing of the charger is in close proximity to the IR sensor or an aperture for the IR sensor of the adaptor device (see opening/aperture near top of adapter for monitoring temperature through thermal sensor, Fig 5, cavity and sensor at/near Elements 24/26 of Fig 5; monitoring temperature/heat radiating from terminals of plug, para 28-33).

15.          With respect to claim 9, SUMNER teaches:
a. connecting the male connector of an adaptor device according to claim 1 to a power outlet (male plug prongs 14 to be plugged into adapter 20, para 33-35; also see male plugs 38/40 which receive power from source and deliver power to plug for charging device, which is plugged into adapter, par 30-35, 40-44; see housing which shows male plug for charging device to be plugged into adapter, para 30-35, Figs 3 and 4-6),
b. connecting a male connector of a charger where the male connector and the transformer of the charger is provided in the same housing, to the female connector of the adaptor device such that the housing of the charger is in close proximity to the IR sensor or an aperture for the IR sensor, of the adaptor device where steps a) and b) can be carried out in any order (connecting plug 16 for charging device and having male plug prongs 14 to be plugged into adapter 20, para 33-35; also see male plugs 38/40 which receive power from source and deliver power to plug for charging device, which is plugged into adapter, par 30-35, 40-44; see housing which shows male plug for charging device to be plugged into adapter, para 30-35, Figs 3 and 4-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851